MEMORANDUM OPINION












 
 
 
 
 
 
 
 
MEMORANDUM OPINION
 
 
No. 04-07-00849-CV
 
BEXAR COUNTY, TEXAS,
Appellant
 
v.
 
VALERO SERVICES, INC. and Valero Energy Corp.,
Appellees
 
 
From the 408th Judicial District Court, Bexar
  County, Texas
Trial Court No. 2007-CI-14961
Honorable David A. Berchelmann, Jr., Judge
Presiding
 
PER CURIAM
 
Sitting:            Alma
L. López, Chief Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
 
Delivered and
Filed:   March 12, 2008
 
DISMISSED
 
The
parties have filed a joint motion, in accordance with Texas Rule of Appellate
Procedure 42.1(a)(2), stating they have resolved the dispute at issue and
requesting that this court dismiss this appeal. 
The motion is granted and the appeal is hereby dismissed.  Tex.
R. App. P. 42.1(a)(2).  Costs of
the appeal are taxed against the party incurring the same.
PER
CURIAM